Citation Nr: 1117937	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive lung disease (COPD), claimed as breathing problems, to include as due to mustard gas and other chemical exposure.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2008, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Togus RO before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In November 2008, the Board remanded the matter for further development.  In a September 2009 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in March 2010, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In September 2010, the Board remanded the claim to attempt to verify the Veteran's exposure to mustard gas.  As will be discussed below, that development was completed in November 2010.  Given the foregoing, the Board finds that VA has substantially complied with the March 2010 Order and September 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In a March 2011 letter, the Veteran was informed that the VLJ who conducted his March 2008 hearing was no longer employed by the Board.  The letter stated that the Veteran had the opportunity to testify at another hearing.  The letter also stated that if the Veteran did not respond within 30 days of the letter, the Board will assume that he does not want another hearing and will proceed accordingly.  A copy of the letter was sent to the Veteran's attorney.  The Board observes that more than 30 days have passed since the date of the March 2011 letter and no response has been received from the Veteran or from his attorney.  Accordingly, the Board will assume that the Veteran does not desire another hearing and will proceed with an adjudication of this appeal.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Exposure to mustard gas, Lewisite, or other chemicals has not been shown.

3.  COPD was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military service, nor is it due to exposure to mustard gas, Lewisite, or chemical exposure.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2006 with regard to the claim.  The letter addressed all of the notice elements to include a questionnaire for exposure to mustard gas or Lewisite and was sent prior to the initial unfavorable decision by the AOJ in June 2006.  In a December 2008 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the December 2008 letter was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Veteran's service personnel records have not been obtained.  When a claimant's records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In April 2006, the National Personnel Records Center (NPRC) responded that the Veteran's personnel file was fired related and the information requested could not be reconstructed.  A formal finding of unavailability was associated with the claims file in May 2006.  In a May 2006 letter, the Veteran was informed that his service personnel records were unavailable and he was requested to submit any records in his possession.  38 C.F.R. § 3.159(e).  The Veteran has not submitted any personnel records.  

With regard to the Veteran's contention that he was exposed to mustard gas and other chemicals, the NPRC responded in December 2002 that any records or exposure to mustard gas/Lewisite were fire related and that they could not be reconstructed.  Pursuant to M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, c (change date September 29, 2006), the RO contacted the Compensation and Pension (C&P) Service and received a response in March 2006 that the Veteran was not listed in the Department of Defense (DoD) chemical exposure database as a participant.  Following the September 2010 remand, the RO sent a letter to the C&P Service's Mustard Gas Manager with the requested available information (name, service number, SSN, unit, details of exposure) but only the DD 214 as the Veteran's service personnel file was presumed destroyed in the fire.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, d.  In November 2010, a response was received indicating that the Veteran was not in the DoD database and that DoD was unable to ascertain any exposure based on the information provided.  

The RO's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the Veteran's service personnel records and verifying his exposure to mustard gas and other chemicals.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  As detailed above, the RO followed the M21-1MR procedures when attempting to verify his chemical exposure.  The Veteran, who the Board notes is now represented by an attorney, has not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error).  The Veteran via his attorney is aware that his service personnel records are missing and that efforts have been unsuccessful to verify his chemical exposure as evidenced by the March 2010 Joint Motion and September 2010 attorney brief.  The Board concludes that based on the forgoing, the RO has satisfied the duty to assist the Veteran with regard to obtaining his service personnel records and verifying his chemical exposure through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

Pursuant to the Board's November 2008 remand, a VA examination was obtained in March 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service treatment records and post-service records and the statements of the Veteran, to include his contentions that he was exposed to mustard gas and other chemicals.  The examiner provided a complete rationale for the negative opinion, referencing the Veteran's history of smoking and working in multiple mills which probably caused his restrictive lung disease.  The examiner relying on and citing to the records reviewed, to include normal in-service chest x-ray and the Veteran's 40-50 pack year smoking history.  Thus, the Board concludes that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a February 2007 SOC (statement of the case) and SSOCs (supplemental statement of the case (SSOC) dated in April 2009 and December 2010, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for COPD.  The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of COPD.  A February 1955 chest x-ray noted no significant abnormalities.  His August 1957 separation examination found his lungs and chest to be clinically normal and chest x-ray reflected normal chest.  On the accompanying separation report of medical history, the Veteran marked "no" when asked if he ever had or had then shortness of breath, pain or pressure in his chest, or chronic cough.  Thus, the Board finds that breathing problems or COPD were not shown during the Veteran's service.

Further, the first diagnosis of COPD was not until 2004, more than 40 years after the Veteran's separation from service.  A chest x-ray taken at VA in 1969 reflected no pathological findings and another chest x-ray administered during an October 1999 VA examination also showed a normal chest.  The first report of shortness of breath was in a November 2002 VA examination.  An October 2004 VA record indicated chronic obstructive lung disease.  Thus, the objective evidence of record reveals that the Veteran's COPD did not develop until many years after his separation from service.  

The Board observes that the Veteran's main contention is not that he developed COPD during service but rather that he was exposed to mustard gas and other chemicals which caused his COPD.  Verified or corroborated exposure to mustard gas or Lewisite would entitle the Veteran to service connection for COPD under the provisions of 38 C.F.R. § 3.316.  As reflected above, the RO has been unable to verify that the Veteran was exposed to mustard gas or Lewisite.  Nevertheless, the Board must analyze the Veteran's lay testimony that he was exposed to mustard gas and other chemicals.  

The Board does not find the Veteran's statements that he was exposed to mustard gas and other chemicals to be credible.  As a preliminary matter, the Board notes that although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used as that would require knowledge pertaining to the chemical properties of the gases which is beyond his competency as a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is not competent to report that he was exposed to mustard gas or Lewisite; only that he was exposed to gases.  

Importantly, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's assertions that he was exposed to mustard gas, Lewisite, or other chemicals are not credible because they are not supported by the other evidence of record and his account of his exposure does not "inspire belief."  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."). 

In this regard, the Board observes that the Veteran's account of his exposure has been inconsistent, which weighs against his credibility.  In his initial December 2002 claim, the Veteran stated that after exposure to mustard gas, he suffered muscle weakness, dizziness, blackouts, breathing problems, and that his balance was off.  The Veteran informed a VA physician in October 2004 that he was stationed in Alaska where there was a lot of testing of various gases and nerve agents.  He was told to go with other men into a room that had yellow mustard gas in it.  He reported that he was told to take two breaths without a mask on, put the mask on, and then get out.  He stated that when he exited, he promptly collapsed.  The Veteran reported that many other men were involved in the testing.  He also reported that he fired shells that contained chlorine gas, mustard gas, nerve agents, and blister gas.  In a December 2004 statement, the Veteran's representative stated that it was common knowledge that chemicals were tested on a large scale in Alaska at the Gerstle River Test Site in Fort Greely, Alaska.  

During his March 2008 hearing, the Veteran testified that he saw dead animals while cross country skiing when stationed in Alaska that he related to chemical exposure.  He also stated that chemicals got into the lake and killed everything.  The Veteran added that various gases were tested on him and other service members all the time and "they" (his superiors/those in charge) would not let anyone go to the hospital even when they were sick even though "sickness and problems" kept going on.  The Veteran contended that he was in a ten by ten building with no gas mask when exposed to chemicals "from agent orange to nerve gases" and that many people died right there.  He reported that one person was locked in the building for an hour and when he came out he was in a vegetative state.  The Veteran did not recall any names of the participants.  

The Board finds that the Veteran's lay statements that people were prevented from seeking medical attention following the type of intense chemical exposure he described are not credible.  Further, it strains credibility to the breaking point to believe that the military allowed many people to die right after exposure to the gases as the Veteran described.  Thus, the Board finds the Veteran's account of his exposure inherently incredible.  

The Board observes the information printed from the internet in December 2005 that discusses the Gerstle River Test Site (GRTS).  However, it does not prove that the Veteran was involved in any of the testing that allegedly occurred in 1955 to 1957.  The information reflected that from 1954 to 1962, a comprehensive Arctic Environmental/Surveillance Program on Chemical Corps material was conducted at the GRTS.  It was stated that limited cold weather dissemination testing of GB (sarin gas and VX, deadly nerve agents) was conducted in this area and that single round, GB-filled (Sarin) munitions were tested in the winters of 1955 through 1957.  The Board observes that this information does not appear to be an official or corroborated account of the GRTS.  There is no indication that it was produced by the DoD or any other official source.  Further, there is no indication that the Veteran was at Fort Greely, which is near the GRTS, when this testing allegedly occurred.  Although the Veteran's service personnel records are not available, his service treatment records are, which reflect he was in Ft. Dix, New Jersey in February 1955, Seattle in January 1957, and Ladd Air Force Base Hospital in August 1957.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Again, DoD was unable to verify that the Veteran was exposed to mustard gas or Lewisite.  The Board finds that the lack of objective evidence indicating that the Veteran was at the GRTS outweigh his contentions that he was.

The Board must emphasize that the Court has declined to hold that a veteran's lay evidence that any event occurred must be accepted unless affirmative documentary evidence provides otherwise.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Rather, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As reflected above, the Board has found that the lack of documentary evidence from DoD and the service treatment records together with the Veteran's incredible account of many service members getting sick and dying without medical attention from exposure to chemicals discount the Veteran's claims that he was exposed to mustard and other gases.  Accordingly, the Board finds the Veteran's statements not credible.

Because the Board has found that the Veteran was not exposed to mustard gas or other chemicals during service, the October 2004 VA physician's assessment that the Veteran has COPD best explained by exposure to various gases during his time in the service has no probative value.  The Board observes that even though the physician wrote the statement, he appeared to question it as he wrote that after reviewing three of the Veteran's previous VA examinations, there was no mention of the Veteran's exposure to mustard or other gases.  Thus, because that opinion is based on the Veteran's discounted account of his exposure to mustard and other gases, the opinion has no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the veteran that is unsupported by clinical evidence is not probative); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).

With regard to the possibility of nexus to the Veteran's COPD and his service other than mustard gas, the March 2009 VA examiner opined that it was less likely than not that it originated during active duty or was otherwise etiologically related to active duty.  The examiner referenced the evidence in the Veteran's claims file noting that he worked in shoe, woolen, and saw mills and smoked for many years which probably caused his lung disease.  The Board affords this opinion great probative value because it is supported by other evidence of record.  The examiner noted the negative in-service chest x-rays.  Further, VA records dated from 1969 to 1972 showed that the Veteran was a woolen mill worker and then worked for a shoe company.  He had smoked two packs of cigarettes daily since he was nine or ten years old.  An October 1999 VA examination indicated that he stopped smoking in approximately 1974, which indicates that he smoked two packs a day for about 30 years.  The Board does note that the Veteran testified in March 2008 that he had never smoked.  However, the Board does not find this testimony credible as it is outweighed by numerous medical records dating from 1969 to the present documenting that he did.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Accordingly, the Board affords the VA examiner's opinion great probative value as it is based on an examination of the Veteran and is corroborated by the other evidence of record.  

In conclusion, there is no evidence documenting that the Veteran was exposed to mustard, Lewisite, or other gases during service.  Further, the Board has found the Veteran's contentions that he was exposed to any chemicals and gases, to include mustard gas and Lewisite, while in service are not credible.  Thus, as exposure to mustard gas and Lewisite has not been shown, he is not entitled to presumptive service connection under 38 C.F.R. § 3.316.  Moreover, there is no showing of COPD during service or until many years after.  As reflected above, the March 2009 VA examiner reviewed all of the relevant information of record including the Veteran's service treatment records, his post-service employment history working in mills, and smoking history and came to the conclusion that it was less likely as not that COPD originated or was etiologically related to service.  Thus, the competent evidence of record does not show a nexus to the Veteran's military service and his COPD.  As such, service connection for COPD must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for COPD, claimed as breathing problems, to include as due to mustard gas and other chemical exposure, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


